RylaNd, Judge,
delivered the opinion of the court.
In looking into the evidence preserved by the bill of exceptions, in this case, there is ample proof, establishing beyond a doubt, that the “ Cedar Cabin” was the name by which the tract of land was known to the parties in this suit, and, also, proving the fact, that under that name the defendant, Pettit, sold the tract of land in controversy, to the complainant and one John W. Gray.
The board of commissioners, it appears, had rejected the application of Pettit for a confirmation of this tract; that after this rejection he sold to complainant and Gray for the sum of four hundred dollars ; that Gray released his interest in the purchase to Cravens; that Gray paid nothing, and Cravens paid the consideration money ; that at the time of the sale the defendant, Pettit, made a writing, of which the following is a copy, viz :
“ John L. Pettit resigns all his right, and title and interest to the Cedar Cabin, to John Cravens and John W. Gray.
March 5th, 1832. WM. C. PERSON.”
After this transaction Pettit moved away, and Cravens moved on and took possession, made valuable improvements, and before the claim of Pettit was confirmed under the act of congress, 1836, Cravens had entered 160 acres of land, included in this claim, as afterwards confirmed; also, had entered 160 acres more, after the confirmation. The entry, after the confirmation, must yield to it. The entry made prior thereto being good and valid, a “float” for 160 acres, on account of this entry, was granted to Pettit.
*213It is difficult to see upon wbat ground the court below dismissed this bill. It is a mere trick for the defendant now to assert that he sold the “ Cedar Cabin,” but not the tract of land. At the time of the sale, it was in proof, that there were from ten to twenty acres of improvement and an old “Cedar Cabin” fifteen or sixteen years old, worth from fifteen to twenty dollar's. Cravens paid Pettit for the Cedar Cabin four hundred dollars. Now, it is hard to make one believe that the old log house, worth fifteen or twenty dollars, was the thing bought by Cravens and sold by Pettit. No man could be found simple enough to pay four hundred dollars for an old worthless log house on the St. Francis river in 1832, though it was made of cedar logs. No man would “resign” all his “right, and title and interest, ” in writing, to such a worthless commodity. It becomes obvious, at the first blush, that this old cabin was not the thing sold; it was the interest, title, and right to the “Cedar Cabin” tract of land. From the evidence in this case, there is no room to doubt this. The decree, then, dismissing the complainant’s bill, is erroneous, and must be reversed, and this cause remanded to the Circuit Court, with directions to enter a decree for the complainant, vesting all the right, title, claim and interest under the confirmation, which Pettit obtained to the “ Cedar Cabin” tract of land, mentioned in the bill of the said complainant, taking pains to ascertain it from the proof in the cause ; also, with directions to take an account of the value of the “ float” for 160 acres, at the time it was issued to Pettit, and vest the title by the decree in the complainant and his heirs ; and that the money, the value of the “float,” be paid to complainant, and that the defendant pay all the costs of this suit.
The other Judges concur herein.